           Case 0:21-cv-00118-SWS Document 2 Filed 06/14/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                                   DISTRICT OF WYOMING

Elizabeth Jenkins



                    V.                             Case Number: 21-cv-00118
 Janssen Pharmaceuticals, Inc.




                                       PRAECEPE

TO THE CLERK OF THIS SAID COURT:

       Please issue a Subpoena

in the above-entitled cause for:

Janssen Pharmaceuticals, Inc.




6115/2021
Date
                      Case 0:21-cv-00118-SWS Document 2 Filed 06/14/21 Page 2 of 3


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                       District
                                                 __________     of Wyoming
                                                             District of __________

                      Elizabeth Jenkins                           )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No. 21-cv-00118
                                                                  )
              Janssen Pharmaceuticals, Inc.                       )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Janssen Pharmaceuticals,Inc.
                                       1125 Trenton-Harbourton Rd
                                       Titusville, New Jersey 08560




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Colin M. Simpson, WSB #5-2312
                                       Burg Simpson Eldredge Hersh & Jardine, P.C.
                                       1135 14th Street
                                       Cody, Wyoming 82414




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
                        Case 0:21-cv-00118-SWS Document 2 Filed 06/14/21 Page 3 of 3


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 21-cv-00118

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
